 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElizabethtown Water Company and local 423, UtilityWorkers Union of America, AFLCIO. Case 22-CA-7607January 19, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on April 19, 1977, by Local423, Utility Workers Union of America, AFL-CIO(herein the Union), and duly served on Elizabeth-town Water Company (herein Respondent), theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 22, onJune 1, 1977, issued and served on the parties acomplaint and notice of hearing alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.The General Counsel alleged, inter alia, that sinceon or about December 15, 1976, Respondent hasrefused and continues to refuse to negotiate anddiscuss with the Union matters with respect to theEmployees' Retirement Plan (herein the Plan) andrelated matters. On June 9, 1977, Respondent filed itsanswer to the complaint denying the commission ofany unfair labor practice.On August 12, 1977, the parties executed a stipula-tion wherein they agreed that certain documents(including the charge, complaint, notice of hearing,answer, and stipulation) shall constitute the entirerecord herein, expressly waived a hearing before anAdministrative Law Judge and the issuance of anAdministrative Law Judge's decision, and submittedthe case directly to the National Labor RelationsBoard for findings of fact, conclusions of law, and anorder based upon the record.By order dated September 1, 1977, the Boardapproved the stipulation of the parties, ordered theproceeding transferred to the Board, and grantedpermission and time for the filing of briefs. Thereaf-ter, the General Counsel, the Union, and Respon-dent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.On the basis of the stipulation, the briefs, and theentire record in this proceeding, the Board makes thefollowing findings:i Sioux Valley Empire Electric Association, 122 NLRB 92 (1958).1. THE BUSINESS OF RESPONDENTRespondent is a New Jersey corporation engagedin the business of providing and performing privatewater distribution services and related services fromits principal office and place of business at IElizabethtown Plaza, Elizabeth, New Jersey 07201,and its facilities at the Netherwood Service Center,Plainfield, New Jersey; Somerville Pumping Station,Somerville, New Jersey; Raritan Millstone FilterPlant, Bound Brook, New Jersey; and PrincetonService Center, Princeton, New Jersey. During thepast year Respondent caused to be purchased,transferred, and delivered to it water pipe, chemicals,and other goods and materials valued in excess of$50,000, of which goods and materials valued inexcess of $50,000 were transported to the above-named facilities in interstate commerce directly fromStates of the United States other than the State ofNew Jersey.The parties stipulated, and we find, that Respon-dent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and we find that itwill effectuate the purposes of the Act to assertjurisdiction herein.'II1. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Local 423,Utility Workers Union of America, AFL-CIO, is,and at all material times has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. FactsRespondent and the Union entered into a collec-tive-bargaining agreement (herein the Agreement)effective February 1, 1976, for employees in thefollowing job classifications: 2Sub Foreman, Instrument Repair, Serviceman,Sr. Utility Man, Utility Cl. I, Utility C1. II, UtilityCl. III, Plant Helper, Equipment Oper., CasualLaborer, Meter Reader, Meter Repairman, MeterSetter, Meter Reader/Spec., Accounts, MeterReader/Setter, Auto Mechanic, Senior Storekeep-er, Storekeeper, Maint. Sub-Foreman, Maint.Mech. I, Maint. Mech.-Welder, Maint. Mech. II,Diesel Pump Operator, Elec. Pump Operator,Filter Pump Operator, High Lift Operator, LowLift Operator, Relief Operator, Sta. Operator, LabTech., Messenger.2 Job classifications are as listed in the stipulation and in schedules Aand B of the Aareement.234 NLRB No. 68318 ELIZABETHTOWN WATER CO.Article I of the Agreement excludes from the unit"office and supervisory employees."Article XXVI of the Agreement provides:26.1 This agreement shall become effective asof February 1, 1976, and shall remain in full forceand effect until Midnight, January 31, 1978, andfrom year to year thereafter unless either partyhereto shall notify the other at least sixty (60)days prior to the expiration date or extensionthereof that it desires to negotiate a new Agree-ment.Article XXV of the Agreement provides:25.1 Employees will be granted retirementbenefits in accordance with a formal retirementplan known as the "Employee's Retirement Planof Elizabethtown Water Company" dated Sep-tember 1, 1965 (as revised through February 1,1973) as described in a separate booklet whichwill be given to each employee. The provisions ofsaid plan, as revised through February 1, 1973,shall not be subject to change prior to February 1,1977.Since on or about September 21, 1976, and at othertimes thereafter to date, including on or aboutDecember 15, 1976, January 27 and April 18, 1977,the Union has requested and is now requestingRespondent to bargain collectively with respect tothe Plan. Since on or about September 21, 1976, andat all times thereafter to date, Respondent hasrefused and continues to refuse to negotiate with theUnion matters with respect to the Plan.Respondent and the Union have entered intovarious collective-bargaining agreements coveringemployees in the above-described appropriate unit.3Each retirement plan agreement prior to February 1,1973, had an expiration date which was coterminouswith that of the collective-bargaining agreement thenin effect; the agreements were usually (but notalways) of 2 years' duration.During negotiations for the agreement which be-came effective February 1, 1973, the Union andRespondent agreed on the language contained inarticle XXV before they reached agreement on the3 The duration clauses for the four most recent collective-bargainingagreements, in reverse chronological order, were: February I, 1976, throughJanuary 31, 1978 (the current Agreement); February I, 1974, throughJanuary 31, 1976; February 1, 1973, through January 31, 1974; andFebruary 1, 1971, through January 31, 1973.4 After briefs were submitted, Respondent filed a "motion to disregardbrief submitted on behalf of the charging party." The Union filed a reply tothe motion, urging that the motion be denied. Respondent contends that theUnion's brief should be disregarded because it exceeds the scope of thestipulation in certain respects. In particular, Respondent points to anallegation by the Union that Respondent "responded by saying it had to'prce out' the proposals" and that Respondent's argument that it was notduration of the collective-bargaining agreement. Theparties subsequently agreed that the collective-bar-gaining agreement would run for a I-year term, andas a result the term of the Plan agreement was notcoterminous with that of the collective-bargainingagreement. The expiration date of the Plan agree-ment was 1 year later than the expiration date of thesucceeding collective-bargaining agreement, effectiveFebruary 1, 1974, which ran for 2 years.During negotiations for the current Agreement, theUnion did not submit any demands regarding theterms of the Plan, nor did the parties specificallydiscuss whether negotiations concerning the Planwould be carried out at the same time as negotiationsfor a new collective-bargaining agreement in thefuture. The Union did not submit any demand thatRespondent obligate itself to bargain collectivelywith the Union during the term of the Agreement,nor have the parties ever negotiated or agreed tonegotiate wages or other terms and conditions ofemployment during the term of their collective-bar-gaining agreements.B. Contentions of the Parties4The Union and the General Counsel contend thatthe Plan is a separate agreement, independentlysetting forth its termination date, which is incorpo-rated by reference into the collective-bargainingagreement. Therefore, the Union and the GeneralCounsel argue, article XXVI of the Agreement doesnot absolve Respondent from its duty to bargainover the Plan, a mandatory subject of bargaining,and failure to find a duty to bargain would result in aperiod of uncertainty between February 1, 1977,when the Plan agreement expired, and February 1,1978, when negotiations for the new collective-bar-gaining agreement will begin. The Union and theGeneral Counsel also assert that the Union did notwaive its right to bargain concerning the Plan byfailing to raise the issue during the negotiations forthe Agreement; since the parties had already agreedthat the Plan would not be subject to change prior toFebruary 1, 1977, they argue that discussions con-cerning changes in the Plan would have beenpremature at the time the parties were negotiatingthe Agreement.required to negotiate was therefore an afterthought. Respondent alsocontends that the Union's repeated references in its brief to various clausesin other collective-barganing agreements are irrelevant, rank hearsay, andtotally outside the scope of the stipulation. To the extent that they allegethat the matters referred to go beyond the scope of the stipulation, we findRespondent's exceptions meritorious. However, contrary to Respondent, weconclude that it is appropriate to disregard only those portions of the briefspecifically identified by Respondent as exceeding the scope of thestipulation rather than disregard the Union's entire brief. Accordingly, theabove-described portions of the Union's brief, and contentions basedthereon, have been disregarded in reaching this decision.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor these reasons, the Union and the GeneralCounsel maintain that Respondent violated and isviolating Section 8(a)(5) and (1) of the Act byrefusing to bargain collectively with the Union withrespect to the Plan.Respondent contends that it is not obligated tobargain concerning the Plan because the Plan is aterm and condition of employment specifically con-tained in the Agreement, and therefore Respondentcannot be obligated to bargain concerning the Planuntil the expiration of the Agreement. Furthermore,Respondent claims, the Union waived its right tobargain over the Plan by agreeing to simply reincor-porate the Plan into the Agreement without request-ing that the Plan be revised so as to be subject tonegotiations simultaneously with the Agreement. Inview of these assertions, Respondent submits that theBoard should dismiss the complaint with prejudice.C. Discussion and ConclusionSection 8(d) of the Act requires an employer tobargain with the representative of the employees"with respect to wages, hours, and other terms andconditions of employment." It is well settled that aretirement plan constitutes a "term and condition ofemployment" within the meaning of the Act and istherefore a mandatory subject of bargaining.5Anemployer must bargain during the existence of abargaining agreement in regard to a mandatorysubject of bargaining not specifically covered by thecontract or unequivocally waived by the union,regardless of whether the contract contains a reopen-er clause.6We do not agree with Respondent's argument that,because the Agreement incorporates the Plan byreference, Respondent is thereby relieved of any dutyto bargain concerning the Plan during the term of theAgreement. Contrary to Respondent, we find thatthe language of article XXVI of the Agreement doesnot expressly or by implication provide that theAgreement is not negotiable during its term. UnlikeNevada Cement Company,7cited by Respondent,article XXVI does not forbid alterations, modifica-tions, or termination during the term of the Agree-ment; it merely provides that the Agreement will"remain in full force and effect." The Agreement didnot forbid negotiations on the Plan during the termof the Agreement. Contrary to Respondent, the factthat the parties had not negotiated with respect towages, hours, or other terms and conditions ofemployment during the term of previous collective-bargaining agreements does not require a findingthat Respondent was not obligated to bargain with5 Inland Steel Company. 77 NLRB 1 (1948).6 N L Industries, Inc., 220 NLRB 41 (1975).the Union about the Plan. The situation presented inFebruary 1977 was a novel one-for the first timeduring the relationship between the parties, a provi-sion in the current collective-bargaining agreementwould expire during the term of the Agreement.Furthermore, at the time that the parties werenegotiating the collective-bargaining Agreement, theterms of the Plan were not subject to change foranother year. It would have been premature to havenegotiated concerning the Plan in 1976, because theparties had earlier agreed not to change the Planuntil 1977. The collective-bargaining Agreement doesnot even reflect an understanding on whether thePlan would be continued on the same basis afterFebruary 1, 1977, or whether, instead, it would beterminated on that date, and the parties did notdiscuss this matter or any other matter with respectto the Plan during negotiations.Furthermore, we find no merit in Respondent'sargument that the Union waived its statutory right toraise matters with respect to the Plan during the lifeof the collective-bargaining Agreement. The Boardhas declined to find that a party to a contract haswaived its rights to bargain concerning mandatorysubjects of bargaining simply because it failed tomention the subject; instead, the Board requires "aconscious relinquishment by the union, clearly in-tended and expressed."sAlthough, as noted above,the history of collective bargaining between theparties did not include midterm bargaining, theUnion was not thereby obligated to request in 1976 aprovision which would allow bargaining concerningthe Plan in 1977. Rather, since neither party soughtto bargain with respect to providing a mechanismwhereby bargaining could occur when the Planbecame subject to change, and since the Agreementdoes not reflect any understanding on the provisionsunder which a retirement plan may operate afterFebruary 1, 1977, we find that the Union did notclearly relinquish and thereby waive its statutoryright to bargain about the Plan.Accordingly, we find that Respondent has, since onor about September 21, 1976, and at all timesthereafter to date, refused to bargain collectively withthe Union as the exclusive representative of theemployees in the appropriate unit with respect to thePlan, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.7 181 NLRB 738 (1970).8 Perkins Machine Company, 141 NLRB 98, 102 (1963).320 ELIZABETHTOWN WATER CO.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit with respect to the Plan and, if anunderstanding is reached, embody such in a signedagreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following constitutes an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Sub Foreman, Instrument Repair, Serviceman,Sr. Utility Man, Utility Cl. I, Utility CI. II, UtilityCl. III, Plant Helper, Equipment Oper., CasualLaborer, Meter Reader, Meter Repairman, MeterSetter, Meter Reader/Spec., Accounts, MeterReader/Setter, Auto Mechanic, Senior Storekeep-er, Storekeeper, Maint. Sub-Foreman, Maint.Mech. I, Maint. Mech.-Welder, Maint. Mech. II,Diesel Pump Operator, Elec. Pump Operator,Filter Pump Operator, High Lift Operator, LowLift Operator, Relief Operator, Sta. Operator, LabTech., Messenger.4. The above-named labor organization has beenat all times material herein and is now the exclusiverepresentative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.5. By refusing on or about September 21, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Elizabethtown Water Company, Elizabeth, NewJersey, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning theEmployees' Retirement Plan and related matterswith Local 423, Utility Workers Union of America,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All sub foremen, instrument repairers, service-men, sr. utility men, utility cl. I, utility cl. II,utility cl. III, plant helpers, equipment opers.,casual laborers, meter readers, meter repairmen,meter setters, meter reader/specs., accounts, me-ter reader/setters, auto mechanics, senior store-keepers, storekeepers, maint. sub-foremen, maint.mech. I, maint. mech.-welders, maint. mech. II,diesel pump operators, elec. pump operators, filterpump operators, high lift operators, low liftoperators, relief operators, sta. operators, labtechs., and messengers; but excluding officeclerical employees, all guards and supervisors asdefined in the Act, confidential employees, mana-gerial employees, and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to the Employees' Retirement Plan andrelated matters, and, if an understanding is reached,embody such understanding in a signed agreement.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at Elizabeth, New Jersey, copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Directorfor Region 22, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.H In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning the Employees' Retirement Plan andrelated matters with Local 423, Utility WorkersUnion of America, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to the Employees'Retirement Plan and related matters, and, if anunderstanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All sub foremen, instrument repairers, ser-vicemen, sr. utility men, utility cl. I, utility cl.II, utility cl. III, plant helpers, equipmentopers., casual laborers, meter readers, meterrepairmen, meter setters, meter read-er/specs., accounts, meter reader/setters,auto mechanics, senior storekeepers, store-keepers, maint. sub-foremen, maint. mech. I,maint. mech.-welders, maint. II, diesel pumpoperators, elec. pump operators, filter pumpoperators, high lift operators, low lift opera-tors, relief operators, sta. operators, labtechs., and messengers; but excluding officeclerical employees, all guards and supervi-sors as defined in the Act, confidentialemployees, managerial employees and allother employees.ELIZABETHTOWN WATERCOMPANY322